DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 05/03/2021.


 		Examiner’s statement of reason of allowance

The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's amendments filed on 05/03/2021, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
 	The present relates to a method of receiving, by a base station, security-processed target data sent by user equipment UE; sending, by the base station, security request information of the UE to a core network device; and receiving, by the base station, security response information returned by the core network device, where the security response information includes security parameter information of the UE and/or security-deprocessed target data. According to the present invention, during data transmission between the UE and the base station, not only data security can be ensured, but also low power consumption can be ensured. 
 
the   security –processed target data is not readable by the base station; the core-network to process the security-processed target data, receiving, by the base station, security response information returned by the core network device, wherein the security response information comprises security parameter information for the UE and comprises security-deprocessed target data, wherein the security-deprocessed target data is obtained by the core network device by applying a security-deprocess to the security-processed target data.


The closest prior art, (Chen US 2015/0082393), discloses provide a secure establishment method, system and device of a wireless local area network. The method includes: acquiring, by a UE, a first key; the first key is a shared key of the UE and a network element equipment in a mobile communication network to which the UE is accessed when implementing air interface security, or is derived according to the shared key; deriving, by the UE, according to the first key and a derivation parameter to acquire a derivation key; establishing, by the UE, according to the derivation key, secure connection with a WLAN node acquiring a derivation key, wherein the derivation key acquired by the WLAN node is the same as the derivation key acquired by the UE.

The closest prior art, ( Vialen US 2002/0066011) discloses  A fraudulent intruder can eavesdrop on a call by removing information about an encryption algorithm when a multimode mobile station sends an unprotected initial signaling message containing this 
 	
However, the prior art of record, either individually or in a reasonable combination, fails to disclose or suggest the underline limitations when in combination with the remaining limitations currently recited in the independent claims 1,8 and 15. In addition, updated search also did not yield any new applicable prior art with respect to the underlined limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314.  The examiner can normally be reached on EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABU S SHOLEMAN/Primary Examiner, Art Unit 2495